Title: To Thomas Jefferson from John Sibley, 2 September 1804
From: Sibley, John
To: Jefferson, Thomas


               
                  Sir,
                  Natchitoches Septr. 2nd. 1804.—
               
               I could not excuse myselfe from any other Consideration than a desire to honestly communicate some Truths, for intruding this letter upon you, that might not through Any other Channell reach you
               It is true (with few exceptions only) that The United States Officers in Louissiana who have been invested with Civil & Military Jurisdictions, acting as Commedants in the Several districts are not well Attached to the Present executive of the United States And that in the Capacities they have severally occupied their own politicks have been diffused Amongst the Inhabitants of Louissiana, who now begin to think, to abuse the President and Executive of the United States is the way to get into Office and the Road to honour, and that those who are friends of the executive are in Danger of being Neglected.—
               It is true that a deranged Officer at this Post said to be a favourite of the Commanding Officer Enjoys the Exclusive priviledge of Supplying the Garreson with all Necessaries at an extravagant rate, And Likewise the exclusive Priviledge of Trading with the Indians of the Vicinity Including the Caddoques at the Same time this Officer is in the Constant habit of abusing the President of the United States, and the Present Executive in the most Vulgar & approbious Epithets, and that Such Language & expressions Cannot fail to have great & evil impressions not Only amongst the Inhabitants but amongst the Savages, and that early and first impressions are not easily eradicated.
               It is Likewise true that a Company of Indian Traders who have all been Citizens of the United States & Some of them now, are Carrying on A Very extensive Indian trade, through this place Under the Auspices of a Spanish Officer, who Commands at Nacgadoches the Next Spanish Post, with Not less than Thirty or Forty Thousand Indians who live On the Waters of Red River and should be Supplied from a Post on this River, under the Protection of the United States and that this Company and the Spanish Officer at their head through the medium of this trade do all in their Power to Excite in the minds of the Indians Ill will & hatred towards the United States, and that was this trade Carried on through its Proper Channel all these Indians might be our friends wheras now we are in great Danger through evil machinations of having them all Our enemies, this remark Applies Particularly to the Panis and Hietan’s, the former lives on the Banks of Red River about four hundred Miles from this place by Land, & double that distance by Water, the Hietans have no fixed place of abode, but live Generally on the Waters of Red River and are very Numerous.— Considerable discontent prevails throughout Louissiana On Account of the Law for the Government & division of the province—
               Our Neighbours the Spaniards treat us as though we were in Actual War with them they have Published a Royal decree, declaring that all Negroes Obsconding from Any Part of the United States on their Arrival in the dominion of his Catholic Majesty Shall have Protection & freedome; No American Citizen Can be permitted to Settle Amongst them, If Any go there on Business, their Private Baggage is overhauld and letters broke Open and Examined, & they Permit no Property to be brought out, or people who live in the United States or in Louissiana to go there & Collect debts.
               I am Sir with the greatest respect & Esteem Your Most devoted Hble Servt.
               
                  
                     John Sibley
                  
               
             